Thomas, J.
The note of $600 indorsed to the plaintiffs was not one of the notes secured by the mortgages. It was not given in renewal or consolidation of the mortgage notes or any of them. Wadsworth gave the note and agreed to pay it at maturity. If he paid it, the payment was to be considered a payment pro tanto in discharge of the mortgages. If he did not pay it, the mortgages were to remain as before. The giving of the note, under such an agreement, did not change the relation of the parties under the mortgages. It gave to Fisher, the mortgagee, no new right in or power over the estates mortgaged. No new pledge was given or lien created. Such, in substance and effect, seems to us the agreement of Fisher and Wadsworth. *267It was as if Fisher had said, “ Give me your note for $600 ; if paid, I will indorse it on the mortgages; if not, the mortgages are to stand as they are.”
If Fisher had not gone into insolvency, and had paid the note, the payment would have given him no power over the mortgages, that did not exist before the note was given. If the mortgage notes had in the mean time been paid, he could not have held the mortgages as security for the $600.
If such be the legal effect of the contract, we do not see that any trust was created by the agreement between Fisher and Wadsworth, or that any pledge was made to him, or lien created on the mortgages, to which the bank can be substituted.

Demurrer sustained and bill dismissed.